Per Curiam.
Plaintiff in error was convicted of the crime of extortion, and the judgment of conviction is before us under a strict Avrit of error and under section 136 of the Criminal Procedure act.
Erom amongst the thirty-two assignments of error and specifications of causes for reversal, there is one only that we need consider, inasmuch as it requires a reversal. That one is number 14, by which it is urged that the trial court erred in charging the jury as folloAArs:
“The statute provides that any judge, magistrate, sheriff, coroner, constable, jailor or other officer as aforesaid who shall receive or take, by color of his office, any fee or reward Ayhatsoever not allowed by the laws of this state for doing his office,- shall be guiltjr of a misdemeanor.”
The statute in question had no application to the facts as established by the state, with respect to any act with which *347the plaintiff in error was charged. Plaintiff in error did not occupy any office or position covered by the statute referred to. Under the circumstances this amounted to prejudicial error requiring a reversal.
The judgment below is reversed.